Citation Nr: 0534431	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  00-22 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

 Entitlement to an initial rating in excess of 10 percent for 
herpes simplex virus, type II (HSV II). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1989 to May 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  This case was remanded in October 
2003 and now returns to the Board for appellate review.

The Board notes that a rating decision issued in May 1998 
granted service connection for HSV II and assigned an initial 
noncompensable rating.  A March 1999 rating decision denied 
entitlement to a compensable initial rating for HSV II.  
However, in May 2005, the veteran was granted an increased 
rating, to 10 percent, for his HSV II, effective May 9, 1995.  
On a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Since the benefit sought on appeal has not been 
fully granted, and since the veteran did not withdraw his 
claim of entitlement to a higher initial rating for such 
service-connected disability, the matter remains before the 
Board for appellate review.

The Board further observes that the May 1998 and March 1999 
rating decisions addressed numerous issues in addition to 
entitlement to a higher initial rating for HSV II; however, 
in his notice of disagreement, the veteran limited his appeal 
to the issues of: entitlement to increased evaluations for 
left knee, left shoulder, right ankle, and HSV II 
disabilities.  Following the issuance of the August 2000 
statement of the case on all four issues, the veteran further 
limited his appeal in his substantive appeal (VA Form 9) to 
the issues of entitlement to increased evaluations for left 
knee and HSV II disabilities.  In a June 2005 statement, the 
veteran indicated that a 20 percent rating for his service-
connected left knee disability would satisfy his appeal.  
Thereafter, a June 2005 rating decision granted retroactive 
entitlement to a separate 10 percent evaluation for left knee 
chondromalacia, effective May 9, 1995.  Additionally, such 
rating decision granted an increase, to 20 percent, for left 
knee status-post anterior cruciate ligament reconstruction, 
effective June 27, 1996.  The veteran was notified that such 
constituted a complete grant of the benefit sought on appeal 
as he had previously indicated that he believed a 20 percent 
evaluation should be assigned for such disability.  
Therefore, the only issue in appellate status that remains 
before the Board is entitlement to an initial rating in 
excess of 10 percent for HSV II.  

In a June 2005 statement the veteran indicates that he 
experienced emotional difficulties as a result of his HSV II.  
If the veteran wishes to file a claim of entitlement to 
service connection for a psychiatric disability as secondary 
to service-connected HSV II, he should so inform the RO. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim decided herein.

2.  For the period preceding September 19, 2002, HSV II is 
manifested by recurrent outbreaks on the penile shaft with 
grouped, dry, crusted lesions.  

3.  For the period beginning September 19, 2002, and ending 
March 4, 2004, HSV II is manifested by recurrent herpes with 
subjective complaints of itching, burning, blisters, and 
scars, objective evidence of solitary dark vesicles on the 
penile shaft without moist ulceration, and systemic therapy 
of Acyclovir and Zovirax on neither a constant nor near-
constant basis. 

4.  Beginning March 4, 2004, HSV II is manifested by 
intermittent outbreaks with blisters, burning, itching, 
ulceration, and pain, affecting less than five percent of the 
exposed area and less than five percent of the total body 
area, without disfigurement or systemic therapy within the 
past 12-month period.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in 
excess of 10 percent for HSV II for the period preceding 
September 19, 2002, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7899-
7806 (2002), (2005).

2.  The criteria for entitlement to an initial rating of 30 
percent for HSV II for the period beginning September 19, 
2002, and ending March 4, 2004, have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 
7899-7806 (2005).

3.  The criteria for entitlement to an initial rating in 
excess of 10 percent for HSV II beginning March 4, 2004, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.118, Diagnostic Code 7899-7806 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005)), eliminated the concept 
of a well-grounded claim and redefined VA's obligations with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)).

The Court of Appeals for Veterans Claims (Court) has 
indicated that notice under the VCAA must be given prior to 
an initial unfavorable decision by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  In Pelegrini II, at 121, the 
Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103A, 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide and 
that, furthermore, in what can be considered a fourth element 
of the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim," under 38 C.F.R. § 3.159(b).

The veteran filed his original claim in May 1995 and the RO's 
initial decision granting service connection for HSV II, 
evaluated as noncompensably disabling, was issued in May 
1998, prior to the enactment of the VCAA.  After a VA 
examination conducted in July 1998, the RO issued a rating 
decision in March 1999 denying a compensable evaluation for 
service-connected HSV II.  Such was also issued prior to the 
enactment of the VCAA.  In Pelegrini II, the Court clarified 
that where notice was not mandated at the time of the initial 
RO decision it was not error to provide remedial notice after 
such initial decision.  See id. at 120-123.  The Court set 
out that the claimant need only be provided VCAA notice and 
an appropriate amount of time to respond, followed by proper 
subsequent VA process.  See Pelegrini II at 120-123; see also 
38 C.F.R. § 20.1102 (2005) (harmless error); Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  In this case, the veteran was provided with 
remedial notice of the VCAA provisions in October 2001 and 
May 2004 letters and, thereafter, his initial rating claim 
was readjudicated in May 2005 and June 2005 supplemental 
statements of the case prior to Board review of the merits. 

To comply with the aforementioned VCAA requirements, the 
following four requirements must be satisfied.  

First, the claimant must be informed of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  The October 2001 letter advised the 
veteran that, in order to establish entitlement to a higher 
evaluation, he must show evidence of increased symptoms.  The 
veteran was informed that such was usually shown by objective 
medical evidence or symptoms which can be observed and 
supported by medical evidence.  The May 2004 letter further 
notified the veteran that he should submit evidence showing 
that his service-connected skin disability had increased in 
severity.

Second, the claimant must be informed of the information and 
evidence that VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) (2005).  The 
October 2001 letter informed the veteran that VA would make 
reasonable efforts to help him obtain evidence necessary to 
support his claim, to include medical records, employment 
records, and records from other Federal agencies.  The May 
2004 letter advised the veteran that VA was responsible for 
obtaining relevant records from any Federal agency, to 
include medical records from the military, VA hospitals, and 
the Social Security Administration (SSA).  Such letter also 
advised the veteran that VA would make reasonable efforts to 
obtain relevant records not held by a Federal agency, to 
include records from state or local governments, private 
doctors and hospitals, and current or former employers.  Both 
letters also notified the veteran that VA would attempt to 
obtain private records if he completed and returned VA Form 
21-4142, Authorization and Consent to Release Information to 
VA, for each provider.  The May 2004 letter specifically 
requested that the veteran submit a VA Form 21-4142 for Dr. 
P.T., a private physician from whom the veteran had indicated 
that he received treatment. 

Third, the claimant must be informed of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2005).  The October 2001 letter informed the veteran that he 
should provide identifying information for any person or 
facility that may have records relevant to his claim.  The 
May 2004 letter requested that the veteran notify VA of any 
additional information he wanted VA to consider, to include 
identifying the location and approximate dates of treatment 
he may have sought at VA Medical Centers.  Such letter also 
indicated that the veteran must provide enough information 
about his records so they can be obtained from the proper 
source and that it was his responsibility to ensure that VA 
received all requested records that are not in the possession 
of a Federal department or agency.  As indicated previously, 
the letters also notified the veteran that VA would attempt 
to obtain private records if he completed and returned VA 
Form 21-4142, Authorization and Consent to Release 
Information to VA, for each provider, to include Dr. P.T.    

Finally, the claimant must be requested to provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  The May 2004 letter advised the veteran 
that if there was any other evidence or information that he 
believed would support his claims, to inform VA.  Also, in 
the May 2005 supplemental statement of the case, the veteran 
was requested to provide any evidence in his possession that 
pertained to his claim.

In short, the veteran has been informed of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2005); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  The Board observes that the veteran was 
requested to provide VA Form 21-4142 so VA could request and 
obtain treatment records from Dr. P.T.; however, to date, the 
veteran has not returned such form.  He has not identified 
any additional, relevant evidence that has not been requested 
or obtained.  The veteran was provided with VA examinations 
in June 1996, July 1998, and March 2005 in order to 
adjudicate his initial rating claim.  Thus, the Board 
concludes that there is no reasonable possibility that 
further assistance would aid in the substantiation of the 
claim.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2005).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2005).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2005).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's HSV II.  Also, in Fenderson, the 
Court discussed the concept of the "staging" of ratings, 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of staged 
ratings in evaluating the veteran's service-connected HSV II.  

The veteran is service-connected for HSV II, evaluated as 10 
percent disabling pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code 7899-7806, effective May 9, 1995.  (38 C.F.R. § 4.27 
provides that hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.)  At his September 2002 Board hearing, 
the veteran contended he was on medication for his HSV II and 
experienced outbreaks on his penile shaft and lips with 
itching, burning, and blisters.  As such, the veteran claimed 
that he was entitled to an initial rating in excess of 10 
percent for service-connected HSV II. 

The Board observes that during the pendency of the veteran's 
claim, VA's Rating Schedule pertinent to the rating of skin 
disabilities was amended effective August 30, 2002.  The 
veteran's HSV II has been evaluated as analogous to eczema 
under Diagnostic Code 7806.  The May 1998 and March 1999 
rating decisions, as well as the August 2000 statement of the 
case only advised the veteran of the criteria pertinent to 
eczema as effective prior to the August 30, 2002, regulation 
changes and considered his claim only under such criteria.  
However, by a letter dated in January 2003, the veteran was 
fully advised of the August 30, 2002, amendments to 
Diagnostic Code series 7800, to include Diagnostic Code 7806.  
Moreover, the May 2005 and June 2005 supplemental statements 
of the case considered the veteran's HSV II under both sets 
of rating criteria.  As the veteran has been clearly advised 
of both sets of criteria and his service-connected disability 
has been considered by the agency of original jurisdiction 
under each set, he is not prejudiced by the Board 
consideration of both sets of criteria in the disposition of 
his claim herein.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Under the version in effect prior to August 30, 2002, 
Diagnostic Code 7806 provides that eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area warrants a 10 percent evaluation.  Eczema with 
exudation or itching constant, extensive lesions, or marked 
disfigurement warrants a 30 percent evaluation.  Eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant 
warrants a 50 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).

Effective August 30, 2002, under Diagnostic Code 7806, 
dermatitis or eczema covering at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period 
warrants a 10 percent evaluation. Dermatitis or eczema 
covering 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period warrants a 30 
percent evaluation.  Dermatitis or eczema covering more than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent evaluation.  Dermatitis or 
eczema can, alternatively, be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800) or scars 
(Diagnostic Codes 7801 through 7805), depending upon the 
predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2005).  

For the reasons stated below, the Board finds that the 
following initial, staged ratings should be assigned for the 
veteran's HSV II: 10 percent for the period preceding 
September 19, 2002; 30 percent for the period beginning 
September 19, 2002, and ending March 4, 2004; and 10 percent 
beginning March 4, 2004.  See Fenderson, supra.  

For the period preceding September 19, 2002, the veteran's 
HSV II is manifested by recurrent outbreaks on the penile 
shaft with grouped, dry, crusted lesions.  

A June 1996 VA examination demonstrates that that veteran had 
been treated for HSV II and had recurrent outbreaks.  He was 
currently on Zovirax.  It was recorded that the veteran was 
in the advertising business.  Upon physical examination, 
there was no evidence of any herpetic lesions on the penis at 
the current time.  The diagnosis was HSV II.  At a July 1998 
VA examination, it was noted that the veteran had consistent 
recurrent episodes of HSV II almost weekly since the initial 
episode in 1994.  He had one three-month free interval five 
months previously.  The last episode was three days 
previously and such last about three to four days.  The 
veteran was treated with oral Acyclovir and topical Zovirax 
cream.  Dermatological examination revealed grouped, dry, 
crusted lesions of the shaft of the penis, adjacent to the 
glans.  Herpes simplex, recurrent, shaft of the penis, was 
diagnosed.

Under Diagnostic Code 7806, as in effect prior to August 30, 
2002, the veteran is not entitled to an initial rating in 
excess of 10 percent as there is no evidence of constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  Specifically, as indicated previously, at the 
July 1998 VA examination it was reported that, while the 
veteran had outbreaks almost weekly since the initial episode 
in 1994, he had recently had a one three-month free interval.  
Moreover, while the veteran had lesions on his penile shaft 
in July 1998, such were not described as extensive.  As such, 
the veteran is not entitled to an initial rating in excess of 
10 percent under pre-August 2002 Diagnostic Code 7806. 

The Board observes that the July 1998 VA examiner noted that 
the veteran was treated with oral Acyclovir and topical 
Zovirax cream.  Acyclovir is classified as a systemic, anti-
viral medication.  See http://www.drugs.com.  Zovirax is a 
topical, ointment form of Acyclovir.  See 
http://www.drugs.com.  As of August 30, 2002, Diagnostic Code 
7806 takes into consideration the duration that systemic 
therapy is required.  However, prior to September 19, 2002, 
there is no indication that the veteran was on Acyclovir or 
Zovirax for a total duration of six weeks or more, but not 
constantly, during the prior 12-month period.  Moreover, 
there is no evidence that the veteran's HSV II covered 20 to 
40 percent of his entire body or 20 to 40 percent of exposed 
areas affected.  As such, prior to September 19, 2002, the 
veteran is not entitled to an initial rating in excess of 10 
percent under the either the pre- or post-August 2002 
regulations.  

As of September 19, 2002, the evidence of record demonstrates 
that the veteran was prescribed Zovirax and Acyclovir.  As 
indicated previously, a 30 percent rating is warranted under 
the post-August 2002 regulations, where systemic therapy, 
such as corticosteroids or other immunosuppressive drugs, is 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  While Acyclovir 
and Zovirax are not classified as either corticosteroids or 
immunosuppressive drugs, the Board observes that the language 
of Diagnostic Code 7806 (2005) indicates that such types of 
systemic therapy are only examples and are not intended to be 
an exhaustive list of possible systemic therapies.  
Specifically, Diagnostic Code 7806 provides for a 30 percent 
rating where systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period (emphasis added).  As such, evidence 
dated September 19, 2002, and in April 2003 shows that 
systemic therapy, specifically Zovirax and Acyclovir, was 
prescribed and, at the March 2005 VA examination it was noted 
that the veteran had been on Acyclovir for six months.  
Therefore, the Board finds that the veteran is entitled to an 
initial rating of 30 percent beginning September 19, 2002.  
The Board notes that, in addition to such systemic therapy, 
the veteran's HSV II is manifested by recurrent herpes with 
subjective complaints of itching, burning, blisters, and 
scars, and objective evidence of solitary dark vesicles on 
the penile shaft without moist ulceration during such time 
period.

Specifically, the evidence includes a September 19, 2002, 
letter from Dr. P.T. reflecting that the veteran was being 
treated for HSV II.  It was noted that he had it for years 
and has had flare-ups on and off that required treatment with 
Zovirax.  Also on September 19, 2002, VA treatment records 
show that the veteran complained of a genital herpes outbreak 
for the prior three days.  He was very uncomfortable and 
indicated that he had been treated at the outpatient in the 
past.  It was noted that there was a paper chart with 
treatments dating back to 1995.  At such time, the veteran 
stated that he had a herpes lesion on his penis for the prior 
three days.  He denied any penile discharge.  Upon 
genitourinary examination, there were solitary dark vesicles 
on his shaft without moist ulceration.  There was penile 
discharge.  Skin examination revealed no rash or vesicles on 
the veteran's back or extremities.  The assessment was 
"?herpes."  He was prescribed Acyclovir. 

Additionally, an April 2003 VA record reflects that the 
veteran had recurrent herpes and was requesting a refill of 
medications.  He started with itching and burning, then had 
blisters and scars.  Upon physical examination, the veteran 
had no new blisters at the time.  He was again treated with 
Acyclovir.

The Board finds, however, that the veteran is not entitled to 
a rating in excess of 30 percent as of September 19, 2002, as 
there is no evidence that his HSV II covers more than 40 
percent of his entire body or more than 40 percent of exposed 
areas affected, or constant or near-constant systemic therapy 
was required during the past 12-month period.  In regard to 
the veteran's systemic therapy, at his March 4, 2005, VA 
examination it was recorded he had been treated with 
antiherpetic Acyclovir for six months.  As such, the evidence 
does not show that the veteran was on constant or near-
constant systemic therapy during the period from September 
19, 2002, to March 4, 2004, and therefore, is not entitled to 
an initial rating in excess of 30 percent for such period.  

Additionally, the Board finds that the veteran is not 
entitled to an initial rating in excess of 10 percent 
beginning March 4, 2004.  Beginning such date, the veteran's 
HSV II is manifested by intermittent outbreaks with blisters, 
burning, itching, ulceration, and pain, affecting less than 
five percent of the exposed area and less than five percent 
of the total body area, without disfigurement or systemic 
therapy within the past 12-month period.  

A March 4, 2005, VA examination reflects that the veteran's 
medical records were available and reviewed.  It was recorded 
that the veteran had herpes labialis and that such involved 
the lateral right oral labia.  The veteran had burning, 
itching, and blistering.  He reported intermittent, bimonthly 
outbreaks with remissions.  The veteran had no treatment 
within the prior 12 months.  He had no history of 
hospitalization, surgery, trauma, or neoplasms.  The veteran 
reported intermittent symptoms of blisters, itching, 
ulceration, and pain.  Other symptoms included burning, 
itching, and blistering of the lips.  It was noted that the 
veteran had been treated with antiherpetic Acyclovir for six 
months.  There was no presence of urticaria, primary 
cutaneous vasculitis, or erythema multiforme.  There were no 
systemic symptoms associated with the veteran's skin disease.  

Upon physical examination, the veteran had blistering 
vesicles on his face.  Such were localized.  There were no 
systemic or nervous manifestations.  It was recorded that the 
veteran's HSV II affected less than five percent of the 
exposed area and less than five percent of the total body 
area affected.  There was no disfigurement.  There were no 
significant general occupational effects or any effect on the 
veteran's daily activities.  

As the March 2005 examination demonstrates, there is no 
evidence that the veteran's HSV II covers 20 to 40 percent of 
his entire body or 20 to 40 percent of exposed areas 
affected, or that systemic therapy was required for a total 
duration of six weeks or more, but not constantly, during 
past 12-month period.  As such, beginning March 4, 2004, the 
veteran is not entitled to an initial rating in excess of 10 
percent for service-connected HSV II.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2002), (2005), as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, the Board finds no basis 
upon which to assign a higher disability evaluation for the 
veteran's HSV II.  The Board notes that the veteran's 
service-connected skin disability may be considered under 
other diagnostic codes referable to disfigurement or scars.  
However, the objective medical evidence fails to demonstrate 
disfigurement or show that the veteran has symptomatic scars 
of a size warranting disability evaluations in excess of 
those assigned herein.  As such, a review of the record fails 
to reveal any additional functional impairment associated 
with the veteran's HSV II to warrant consideration of 
alternate rating codes.  

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2005).  The record does not reflect any 
post-service hospitalizations for veteran's HSV II or show 
that such is unusually manifested.  Specifically, at his 
March 2005 VA examination, the veteran denied any 
hospitalizations.  Moreover, there is no evidence that the 
veteran's HSV II has rendered him unable to secure or follow 
a substantially gainful occupation.  At his June 1996 VA 
examination, it was noted that the veteran worked in the 
advertising business and, in March 2005, the VA examiner 
opined that there was no significant general occupational 
effects of the veteran's HSV II.  As such, the medical 
evidence shows that any objective manifestations of the 
veteran's HSV II are exactly those contemplated by the 
schedular criteria.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.


ORDER

An initial rating in excess of 10 percent for HSV II for the 
period preceding September 19, 2002, is denied.

An initial rating of 30 percent for HSV II for the period 
beginning September 19, 2002, and ending March 4, 2004, is 
granted.

An initial rating in excess of 10 percent for HSVII beginning 
March 4, 2004, is denied. 



____________________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


